76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leda O'BRIEN, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE;  Janet Reno, AttorneyGeneral;  Ted Kennedy;  Nancy Reagan;  Barbara Bush, FirstLady;  Bruce Babbitt;  Weldon Kennedy, FBI Agent;  FarmersInsurance Company;  Truck Insurance Exchange;  State ofArizona;  Fife Symington, Governor;  Grant Woods, AttorneyGeneral;  Church of Latter Day Saints;  City of Phoenix;Frank Fairbanks, City Manager, Agent of the City of Phoenix;Dennis Garrett, Chief of Police, Agent of the City ofPhoenix;  Rick Romley, County Attorney, Agent of the Countyof Maricopa;  Joe Arpaio, County Sheriff;  Andy Williams;Johnny Mathis;  Neil Diamond;  Eddie Basha, Defendants-Appellees.
No. 95-16617.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's dismissal for lack of subject matter jurisdiction of Leda O'Brien's action for the reasons set forth in the district court's order filed July 13, 1995.1


3
We deny appellees' request for attorney's fees pursuant to 42 U.S.C. § 1988.   See Branson v. Nott, 62 F.3d 287, 293 (9th Cir.1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, O'Brien's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider O'Brien's argument, raised for the first time in her reply brief, that the district court improperly imposed Fed.R.Civ.P. 11 sanctions